Per Curiam.

This controversy centers on a Noll sufficiency review and, if the order is found lacking, the relief deemed appropriate. Upon review, we find a Noll consideration to be premature, but for the reasons set forth below, we nonetheless affirm the judgment of the court of appeals.
Neither the commission’s rehabilitation report nor Riccio’s vocational report is listed in the commission’s order as being among the evidence the commission considered. While the commission correctly contends in essence that it need only enumerate the evidence relied on, the fact that the commission in listing the evidence considered omitted those two reports from that list, leads to only one conclusion — the commission either inadvertently or intentionally ignored that evidence. Because these reports could be the key to the success or failure of claimant’s application, the cause must be returned to the commission for further consideration.
Accordingly, the appellate judgment is affirmed.

Judgment affirmed.

Moyer, C.J., AW. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.